Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  March 25, 2011                                                                     Robert P. Young, Jr.,
                                                                                               Chief Justice

  142117-8 & (69)                                                                    Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
  CHARTER TOWNSHIP OF HARING,                                                            Mary Beth Kelly
           Plaintiff-Appellant,                                                          Brian K. Zahra,
                                                                                                    Justices
  v                                                       SC: 142117
                                                          COA: 292122
                                                          Wexford CC: 08-020967-CK
  CITY OF CADILLAC,
            Defendant-Appellee.

  _________________________________________/
  TOWNSHIP OF SELMA,
           Plaintiff-Appellant,
  and
  TOWNSHIP OF CLAM LAKE,
           Plaintiff,
  v                                                       SC: 142118
                                                          COA: 292164
                                                          Wexford CC: 08-021381-CK
  CITY OF CADILLAC,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 12, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether plaintiffs’ claims are ripe for adjudication, and (2) whether
  Washtenaw County Health Dep’t v T&M Chevrolet, Inc, 406 Mich 518 (1979), was
  correctly decided and, if so, whether it requires the defendant City of Cadillac to continue
  to allow the plaintiff townships to utilize the City’s extended wastewater treatment
  facility for sewage transportation and treatment services beyond the May 12, 2017
  termination dates of the 1977 and 1980 contracts between the City and Wexford County,
  and if so, the duration of that requirement.

         The Michigan Townships Association’s motion for leave to file brief amicus
  curiae is GRANTED. Other persons or groups interested in the determination of the
                                                                                                              2

issues presented in this case may move the Court for permission to file briefs amicus
curiae.

      MARILYN KELLY, J. (concurring).

       I concur in the order granting leave to appeal.                  However, I would welcome
briefing and argument on all issues raised in this case.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 25, 2011                      _________________________________________
       p0322                                                                Clerk